     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 1 of 25


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     WAYNE WILLIAM WOFFORD,                            No. 2:19-CV-0792-WBS-DMC
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14     COMMISSIONER OF SOCIAL
       SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19    review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20    Pending before the Court are the parties’ briefs on the merits, ECF Nos. 17 and 18.

21                   The Court reviews the Commissioner’s final decision to determine whether it is:

22    (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

23    whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

24    more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

25    (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

26    a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

27    including both the evidence that supports and detracts from the Commissioner’s conclusion, must

28    be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones
                                                        1
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 2 of 25


 1    v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 2    decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 3    Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 4    findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 5    Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 6    Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 7    which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

 8    Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

 9    standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

10    Cir. 1988).

11                   For the reasons discussed below, the court recommends the Commissioner’s final

12    decision be affirmed.

13

14                            I. THE DISABILITY EVALUATION PROCESS

15                   To achieve uniformity of decisions, the Commissioner employs a five-step

16    sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

17    §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

18                   Step 1          Determination whether the claimant is engaged in
                                     substantial gainful activity; if so, the claimant is presumed
19                                   not disabled and the claim is denied;
20                   Step 2          If the claimant is not engaged in substantial gainful activity,
                                     determination whether the claimant has a severe
21                                   impairment; if not, the claimant is presumed not disabled
                                     and the claim is denied;
22
                     Step 3          If the claimant has one or more severe impairments,
23                                   determination whether any such severe impairment meets
                                     or medically equals an impairment listed in the regulations;
24                                   if the claimant has such an impairment, the claimant is
                                     presumed disabled and the claim is granted;
25
                     Step 4          If the claimant’s impairment is not listed in the regulations,
26                                   determination whether the impairment prevents the
                                     claimant from performing past work in light of the
27                                   claimant’s residual functional capacity; if not, the claimant
                                     is presumed not disabled and the claim is denied;
28
                                                          2
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 3 of 25


 1                   Step 5         If the impairment prevents the claimant from performing
                                    past work, determination whether, in light of the claimant’s
 2                                  residual functional capacity, the claimant can engage in
                                    other types of substantial gainful work that exist in the
 3                                  national economy; if so, the claimant is not disabled and
                                    the claim is denied.
 4
                     See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 5

 6                   To qualify for benefits, the claimant must establish the inability to engage in

 7    substantial gainful activity due to a medically determinable physical or mental impairment which

 8    has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

 9    U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

10    impairment of such severity the claimant is unable to engage in previous work and cannot,

11    considering the claimant’s age, education, and work experience, engage in any other kind of

12    substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

13    882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

14    of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

15                   The claimant establishes a prima facie case by showing that a physical or mental

16    impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

17    F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

18    establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

19    can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

20    1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

21    v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
                                                        3
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 4 of 25


 1                              II. THE COMMISSIONER’S FINDINGS

 2                   Plaintiff applied for social security benefits on March 23, 2015. See CAR 13.1 In

 3    the application, plaintiff claims disability began on November 3, 2014. See id. Plaintiff’s claim

 4    was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5    hearing, which was held on August 16, 2017, before Administrative Law Judge (ALJ) Ruxana

 6    Meyer. In a May 2, 2018, decision, the ALJ concluded plaintiff is not disabled based on the

 7    following relevant findings:

 8                   1.     The claimant has the following severe impairment(s): blindness
                            and exotropia of the left eye, headaches, a history of polysubstance
 9                          abuse, and depression;
10                   2.     The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
11                          the regulations;
12                   3.     The claimant has the following residual functional capacity: a full
                            range of work at all exertional levels; the claimant can perform
13                          frequent climbing, balancing, kneeling, and crawling; he can
                            occasionally negotiate uneven terrain; he can do work that does not
14                          involve ladders, working at heights, moving machinery, or
                            proximity to open flames; he is capable of performing simple
15                          repetitive tasks involving occasional interaction with coworkers
                            and the general public; he is able to perform work tasks that do not
16                          require fine visual discrimination or more than occasional near
                            acuity, far acuity, depth perception, and field of vision with the left
17                          eye; he can handle and work with large objects such as boxes of
                            tools like brooms, shovels, and sledgehammers; the claimant
18                          should avoid ordinary hazards such as boxes on the floor, doors
                            ajar, and approaching people or objects;
19
                     4.     Considering the claimant’s age, education, work experience,
20                          residual functional capacity, and vocational expert testimony, there
                            are jobs that exist in significant numbers in the national economy
21                          that the claimant can perform.
22                   See id. at 16-25.
23    After the Appeals Council declined review on March 1, 2019, this appeal followed.

24    ///

25    ///

26    ///
27
             1
                    Citations are the to the Certified Administrative Record (CAR) lodged on
28    September 9, 2019, see ECF No. 12.
                                                        4
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 5 of 25


 1                                            III. DISCUSSION

 2                   In his opening brief, Plaintiff argues: (1) the ALJ’s findings regarding limitations

 3    cause by Plaintiff’s visual impairment are not supported by any medical opinion; (2) the ALJ’s

 4    mental residual functional capacity assessment is also unsupported; (3) the ALJ erred in rejecting

 5    Plaintiff’s testimony as not credible; and (4) the ALJ failed to provide sufficient reasons for

 6    rejecting lay witness evidence.

 7           A.      Medical Opinions

 8                   Plaintiff’s first two arguments are related in that they touch on the ALJ’s

 9    evaluation of the medical opinion evidence. In his first claim of error, Plaintiff asserts the ALJ’s

10    physical residual functional capacity assessment is not based on any medical evidence and, as

11    such, must represent the ALJ’s lay opinion. See ECF No. 17, pg. 11. In his second claim of

12    error, Plaintiff asserts the ALJ’s mental residual functional capacity assessment is flawed because

13    the ALJ failed to properly account for opinions rendered by Dr. Izzi, the agency examining

14    psychologist, and his treating therapist. See id. at 14.

15                   “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

16    533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

17    explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

18    2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

19    opinion over another. See id.

20                   Under the regulations, only “licensed physicians and certain qualified specialists”
21    are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

22    674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

23    an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

24    rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

25    1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

26    substantial evidence when the opinions are consistent with independent clinical findings or other
27    evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

28    workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.
                                                         5
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 6 of 25


 1    Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

 2    also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

 3    Opinions from “other sources” such as nurse practitioners, physician assistants, and social

 4    workers may be discounted provided the ALJ provides reasons germane to each source for doing

 5    so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

 6    F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

 7    when opinions from “other sources” may be considered acceptable medical opinions).

 8                   The weight given to medical opinions depends in part on whether they are

 9    proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

10    821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

11    professional, who has a greater opportunity to know and observe the patient as an individual, than

12    the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

13    Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

14    opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

15    Cir. 1990).

16                   In addition to considering its source, to evaluate whether the Commissioner

17    properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

18    the record; and (2) clinical findings support the opinions. The Commissioner may reject an

19    uncontradicted opinion of a treating or examining medical professional only for “clear and

20    convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.
21    While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

22    by an examining professional’s opinion which is supported by different independent clinical

23    findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

24    1041 (9th Cir. 1995).

25                   A contradicted opinion of a treating or examining professional may be rejected

26    only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d
27    at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

28    facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a
                                                         6
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 7 of 25


 1    finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

 2    legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

 3    professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 4    without other evidence, is insufficient to reject the opinion of a treating or examining

 5    professional. See id. at 831. In any event, the Commissioner need not give weight to any

 6    conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

 7    1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 8    also Magallanes, 881 F.2d at 751.

 9                   At Step 4, the ALJ evaluated the medical opinions of record. See CAR 21. In

10    particular, the ALJ considered reports prepared by Drs. Fabella and Izzi, who conducted

11    examinations at the request of the agency, and four agency reviewing doctors. See id.

12                   As to Drs. Fabella and Izzi, the ALJ stated:

13                   . . .[c]onsultative examiner, Emmanuel Fabella, M.D., performed a
                     physical examination on the claimant in July 2015. Following the
14                   examination, Dr. Fabella diagnosed the claimant with headaches and
                     visual deficits with mild error of retraction, as well as mild visual field
15                   defect to the left of the midline. He opined that as a result of these
                     impairments, the claimant retains the ability to frequently climb, balance,
16                   kneel, or crawl. He assessed that the claimant is also able to occasionally
                     walk in uneven terrain, but should avoid ladders and working at heights or
17                   moving machinery (Exhibit 2F).
18                   In August 2015, consultative examiner, Roger Izzi, Ph.D., performed a
                     psychological evaluation on the claimant. Afterwards, he diagnosed the
19                   claimant with major depressive disorder with anxious distress. Dr. Izzi
                     opined that due to this condition, the claimant’s ability to get along with
20                   peers or supervisors is moderately limited. He further indicated that the
                     claimant’s significant fluctuation of mood also limits the claimant’s ability
21                   to perform complex tasks on a consistent basis for over an eight-hour
                     period (Exhibit 3F). The undersigned affords great weight to the opinion
22                   of both Dr. Fabella and Dr. Izzi. Specifically, their opinions are consistent
                     with and well supported by their own examinations of the claimant, as
23                   well as the treatment notes in the record.
24                   CAR 21.
25                   As to the agency reviewing doctors, the ALJ stated:

26                   Two medical state agency consultants reviewed the claimant’s medical
                     evidence of record in September 2015 and January 2016. Following their
27                   review, both doctors opined that the claimant has mild restrictions in
                     activities of daily living, mild difficulties with social functioning, and mild
28                   difficulties with centration, persistence, or pace (Exhibits 1A, 2A, 5A,
                                                           7
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 8 of 25


 1                  6A). The undersigned acknowledges that, in forming their opinions, the
                    two reviewing doctors evaluated the claimant’s impairments using the B
 2                  criteria set forth in a previous version of the medical listings. Therefore,
                    the undersigned has addressed their opinions within the context of the
 3                  updated listings.

 4                  Another two agency consultants reviewed the claimant’s medical evidence
                    of record in August 2015 and January 2016. Both reviewing doctors
 5                  opined that the claimant’s physical impairments are non-severe (Exhibits
                    1A, 2A, 5A, 6A). The undersigned affords little weigh to the opinions of
 6                  all four above-mentioned reviewing doctors because their assessments
                    contrast[] sharply with the other evidence of record, rendering them less
 7                  persuasive.

 8                  CAR 21.

 9                  Finally, in addressing the medical opinions, the ALJ commented on a Global

10    Assessment of Functioning score assessed by a treating source:

11                  The undersigned notes that a Global Assessment of Functioning (GAF)
                    score was assigned to the claimant. This claimant was assigned a GAF
12                  score of 45 (Exhibit 7F). However, the undersigned acknowledges that
                    GAF scores are subjectively assessed scores that often contain information
13                  on financial or relationship stressors, not necessarily related to work
                    ability. In fact, single GAF scores reveal only snapshots of impaired or
14                  improved behavior and are simply a prediction of the claimant’s level of
                    function at that moment in time. GAF scores can also vary wildly from
15                  day-to-day and among practitioners. It is notable that the Diagnostic and
                    Statistical Manual of Mental Disorders (DSM-V) no longer utilize[s] GAF
16                  scores because of the subjective nature of each score. Thus, the
                    undersigned gives more weight to the objective details and chronology of
17                  the record, which more accurately describes the claimant’s impairments
                    and limitations. For these reasons, the undersigned gives minimal weight
18                  to the GAF scores documented in the treatment records.

19                  CAR 21.

20                  1.      Visual Impairment

21                  Plaintiff argues:

22                          Briefly, Plaintiff’s left eye was knocked out of its socket when he
                    was hit by a car at age two (Tr. 353). He underwent eye surgery, but his
23                  left eye remained laterally deviated (Tr. 353). Plaintiff reported his vision
                    had worsened and he had “constant” double vision, cloudiness and
24                  difficulty focusing (Tr. 48-51). At Plaintiff’s hearing the ALJ indicated
                    she would send Plaintiff to an ophthalmological CE (consultative
25                  examiner) so the ALJ could “properly form an RFC” (Tr. 63-64).
                            The ophthalmologist’s examination revealed the uncorrected visual
26                  acuity in Plaintiff’s right eye was 20/40 and in his left eye it was 20/200
                    (Tr. 421). The best corrected visual acuity in Plaintiff’s right eye was
27                  20/30 and in his left eye it was 20/200 (Tr. 421). There was presbyopia
                    (farsightedness) in his right eye (Tr. 421). Visual fields were constricted to
28                  40 to 60 degrees in Plaintiff’s right eye and 30 to 40 degrees in his left eye
                                                        8
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 9 of 25


 1                   (Tr. 421). A normal visual field is 50 to 60. (footnote omitted). The
                     ophthalmologist diagnosed left eye exotropia (outward deviating eye) and
 2                   amblyopia (reduced vision caused by exotropia). (footnote omitted). (Tr.
                     421).
 3                            The ophthalmologist did not provide a medical source statement as
                     to the functional limitations caused by Plaintiff’s visual impairment (Tr.
 4                   421). A medical source statement is the medical opinion of an acceptable
                     medical source about what an individual can still do in spite of his severe
 5                   impairments, focusing on the individual’s ability to perform work-related
                     activities on a sustained basis. Social Security Ruling (SSR) 96-5p
 6                   (“Medical source statements are medical opinions submitted by acceptable
                     medical sources, including treating sources and consultative examiners,
 7                   about what an individual can still do despite a severe impairment(s), in
                     particular about an individual’s physical or mental abilities to perform
 8                   work-related activities on a sustained basis”) (footnote omitted). Nor
                     apparently was the ophthalmologist’s report reviewed by an
 9                   ophthalmologist or other medical expert to obtain an opinion of Plaintiff’s
                     visual functioning. Perhaps coincidentally, the ALJ’s RFC finding is
10                   substantially the same as the limitations the ALJ presented to the VE in
                     her relevant hypothetical questioning at Plaintiff’s hearing (Tr. 54-57).
11                   However, Plaintiff’s hearing was held before he was examined by the
                     consultative examining ophthalmologist (Tr. 63). This suggests the ALJ’s
12                   decision may have been results-driven.
                              The ALJ’s visual RFC finding is not supported by any medical
13                   opinion of record, not even the opinions of the state agency physicians (Tr.
                     66-113). Thus, the ALJ’s findings regarding Plaintiff’s visual limitations
14                   must be based on the ALJ’s lay opinion, which does not constitute
                     substantial evidence sufficient to support her decision. There is no medical
15                   support for the ALJ’s finding that Plaintiff could occasionally (up to 1/3 of
                     the workday) use his left eye for near acuity, far acuity, depth perception
16                   or field of vision, as found by the ALJ (Tr. 19). Indeed, the ALJ did
                     not explain how occasional use of Plaintiff’s left eye for these purposes
17                   would work on a practical basis in a work setting (Tr. 19). The ALJ’s
                     conclusions are far from intuitive. Further, the ALJ’s RFC finding does
18                   not account for limitations caused by such things as Plaintiff’s eye strain,
                     difficulty focusing and constant double vision.
19                            Because the Commissioner’s “path cannot be reasonably
                     discerned,” the ALJ’s decision regarding Plaintiff’s visual limitations
20                   should be reversed because it cannot be subjected to meaningful judicial
                     review. Treichler, 775 F.3d at 1103. On remand, the ALJ should be
21                   instructed to obtain an ophthalmologist’s opinion as to what work
                     activities Plaintiff can perform in spite of his visual impairment.
22
                     ECF No. 17, pgs12-13.
23

24                   Here, the ALJ’s residual functional capacity finding limited Plaintiff to jobs “that

25    do not require fine visual discrimination or more than occasional near acuity, far acuity, depth

26    perception, and field of vision with the left eye.” CAR 19. The record reflects that Plaintiff was

27    seen by Syed S. Hasnain, M.D., an agency examining ophthalmologist on September 12, 2017.

28    See id. at 421. As Plaintiff admits, Dr. Hasnain did not provide any assessment of functional
                                                        9
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 10 of 25


 1    limitations associated with Plaintiff’s left eye. See id. Dr. Hasnain’s report reflects that

 2    Plaintiff’s right eye is essentially normal with corrected vision at 20/30. Pressure in both eyes

 3    was normal. See id. Fundus exam was normal in each eye. See id. Visual fields were

 4    constricted 40 to 60 degrees in the right eye and 30 to 40 degrees in the left eye. See id.

 5                   The only doctor to express an opinion regarding Plaintiff’s vision is Dr. Fabella,

 6    who opined Plaintiff has a “mild error of retraction” and “mild visual field defect to the left of

 7    midline.” As with Dr. Hasnain, Dr. Fabella did not assess any work-related limitations associated

 8    with these mild visual impairments. The ALJ accepted Dr. Fabella’s conclusions and Plaintiff

 9    does not challenge this analysis.

10                   Moreover, as the ALJ noted, the first two agency consultative reviewing doctors

11    found only mild limitations but based their opinions on outdated regulations. The second two

12    agency consultative reviewing doctors opined Plaintiff’s impairments were non-severe. The ALJ

13    was entitled to resolve the conflict between the reviewing doctors’ opinions of no severe

14    impairments and Dr. Fabella’s opinion that Plaintiff’s visual impairments were mild. The ALJ

15    did so by accounting for visual limitations in the residual functional capacity assessment.

16                   Plaintiff has not met his burden of producing objective medical evidence showing

17    a greater degree of work-related limitation than that assessed by the ALJ. To the extent Plaintiff

18    asserts limitations due to double vision caused by his left eye impairment, Plaintiff has not

19    provided any medical opinions to support the assertion, and neither Dr. Fabella nor Dr. Hasnain

20    noted limitations due to double vision. Additionally, there is no evidence Plaintiff ever sought
21    further treatment for double vision associated with amblyopia of the left eye, such as corrective

22    eye alignment surgery.

23                   Finally, as Defendant notes, Plaintiff’s left eye impairment has existed since he

24    was a child, yet Plaintiff says he only became disabled as an adult in November 2014. Before

25    that time, Plaintiff engaged in substantial gainful activity for many years. See CAR 195-96.

26    Plaintiff stopped working due to a layoff. See id. at 360. The Court agrees with Defendant that
27    Plaintiff’s demonstrated ability to work even with his left eye impairment supports the ALJ’s

28    residual functional capacity finding. See Gregory v. Bowen, 844 F.2d 664, 667 (9th Cir. 1988);
                                                         10
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 11 of 25


 1    Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).

 2                   For the foregoing reasons, the Court finds the ALJ’s analysis and residual

 3    functional capacity assessment concerning Plaintiff’s left eye impairment is supported by

 4    substantial evidence.

 5                   2.       Mental Impairment

 6                   According to Plaintiff, the ALJ erred with respect to evaluation of Dr. Izzi’s

 7    opinions as well as evaluation of the GAF score assessed by Plaintiff’s treating source:

 8                           The ALJ found Plaintiff had the mental capacity to perform simple
                     repetitive tasks requiring occasional interaction with co-workers and the
 9                   general public (Tr. 19). In so finding, the ALJ failed to reject limitations
                     opined by the consultative examining psychologist and erroneously
10                   rejected the opinion of Plaintiff’s therapist.
11                   ECF No. 17, pg. 14.
12                            a.     Dr. Izzi’s Opinions

13                   As to Dr. Izzi, Plaintiff argues:

14                            In this case, the ALJ indicated she gave “great weight” to the
                     opinion of Dr. Izzi, the psychologist who examined Plaintiff at the request
15                   of the state agency (Tr. 21). Dr. Izzi opined Plaintiff could perform simple
                     repetitive type tasks and his abilities to get along with peers or supervisors
16                   in a work-like setting were moderately limited by his mood disorder (Tr.
                     362).
17                            The ALJ accounted for Dr. Izzi’ opinion of Plaintiff’s moderately
                     limited ability to get along with peers by including a limitation to
18                   occasional interaction with co-workers (Tr. 19). However, the ALJ did not
                     account for Dr. Izzi’s opinion of Plaintiff’s moderately limited ability to
19                   get along with supervisors in his RFC finding - nor did she give any
                     reasons for rejecting it (Tr. 19, 21).
20                            This omission is material. The Commissioner specifically
                     recognizes that limitations in the amount of supervision a person can
21                   tolerate constitutes an important part of the rating of the ability to perform
                     the social requirements of work activity. 20 CFR §§ 404.1520a(c)(2),
22                   416.920a(c)(2). The ability to respond appropriately to supervision and
                     coworkers is at the core of a residual functional capacity assessment. 20
23                   CFR §§ 404.1545(c), 416.945(c). Thus, any limitation in a claimant’s
                     ability to get along with supervisors should be included in a decision’s
24                   RFC finding. The ALJ’s failure to do so is a legal error.
                              Therefore, on remand the ALJ should either accept or give legally
25                   adequate reasons for rejecting Dr. Izzi’s opinion, in whole or in part.
26                   ECF No. 17, pgs. 14-15.
27    ///

28    ///
                                                         11
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 12 of 25


 1                   Dr. Izzi prepared a report following his psychological evaluation of Plaintiff on

 2    August 4, 2015. See CAR 360-63. Dr. Izzi concluded:

 3                   The claimant presented as a 44-year-old male. He reported that he is
                     presently working. He last worked full time at Wal-Mart. After working
 4                   there for six years, he reported that there was a layoff. He then began
                     collecting unemployment.
 5
                     His performance on the present mental status examination seems
 6                   satisfactory.
 7                   Clinical interview indicates that the claimant is not having any difficulties
                     caring for his basic hygiene. The present evaluation suggests that the
 8                   claimant does appear capable of performing a simple and repetitive type
                     task on a consistent basis over an eight-hour period. His ability to get
 9                   along with peers or be supervised in a work-like setting would be
                     moderately limited by his mood disorder. The claimant’s mood disorder
10                   will fluctuate. Any significant fluctuation of mood would limit the
                     claimant’s ability to perform a complex task on a consistent basis over an
11                   eight-hour period. On a purely psychological basis, the claimant appears
                     capable of responding to usual work session situations regarding
12                   attendance and safety issues. On a purely psychological basis, the
                     claimant appears capable of dealing with changes in a routine work
13                   setting.
14                   Id. at 362.
15    The ALJ largely accepted Dr. Izzi’s conclusions and adopted the doctor’s limitations in the

16    residual functional capacity assessment. Specifically, the ALJ limited Plaintiff to “simple

17    repetitive tasks involving occasional interaction with coworkers and the general public.” CAR

18    19.

19                   Plaintiff faults the ALJ for not accounting for Dr. Izzi’s opinion that Plaintiff is

20    moderately limited in his “ability to. . . be supervised.” A similar argument concerning opinions
21    rendered by Dr. Izzi was evaluated in Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2017). In that

22    case, Dr. Izzi examined Shaibi and rendered opinions on mental functional abilities. See id. at

23    1104. Dr. Izzi opined that Shaibi was “moderately limited” in the ability to get along with peers

24    and supervisors due a mood disorder. See id. Shaibe made the same argument as Plaintiff makes

25    here – that the ALJ erred in not including specific limitations to interactions with supervisors in

26    the residual functional capacity assessment. See id. at 1106-07. The Ninth Circuit rejected this
27    ///

28    ///
                                                        12
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 13 of 25


 1    argument. See id. at 1107. The court held:

 2                   . . .Ultimately, the ALJ found that Shaibi was “limited to simple routine
                     tasks in a non-public setting, with occasional interaction with coworkers.”
 3                   The ALJ evidently contemplated that Shaibi’s social limitations were
                     significant enough that he was incapable of frequent or sustained
 4                   interactions with coworkers, but not sufficiently debilitating that Shaibi
                     could never interact with colleagues or supervisors. That conclusion is
 5                   consistent with Dr. Izzi’s opinion that Shaibi’s social limitations were
                     “moderate,” rather than mild or marked.
 6
                     Id.
 7

 8                   Following the court’s rationale in Shaibi, this Court concludes that the ALJ’s

 9    evaluation of Dr. Izzi’s opinions is consistent with the residual functional capacity finding. In

10    particular, as in Shaibi, the ALJ’s inclusion of limitations on social interactions in the workplace

11    account for Dr. Izzi’s opinion that Plaintiff is moderately limited in various social interactions,

12    including with co-workers and supervisors.

13                           b.      GAF Score Assessed by Treating Source

14                   As to the GAF score assessed by Plaintiff’s treating source, Plaintiff contends:

15                            Further, the ALJ erred when rejecting the GAF score of 45
                     assigned by Plaintiff’s therapist (Tr. 21). A GAF score is a psychiatric
16                   opinion and, “As with other opinion evidence, the extent to which an
                     adjudicator can rely on the GAF rating as a measure of impairment
17                   severity and mental functioning depends on whether the GAF rating is
                     consistent with other evidence, how familiar the rater is with the claimant,
18                   and the rater’s expertise.” Administrative Message (AM) -13066 (effective
                     07/22/13)6; see Garrison, 759 F.3d at 1003 n.4 (“A GAF score is a rough
19                   estimate of an individual's psychological, social, and occupational
                     functioning used to reflect the individual's need for treatment [that] “may
20                   be a useful measurement [regarding whether a] “person’s mental
                     impairments rise to the level of disability”) (quoting Vargas v. Lambert,
21                   159 F.3d 1161, 1164 n. 2 (9th Cir. 1998)). Therefore, an ALJ is required to
                     give legally adequate reasons for rejecting a claimant’s GAF scores.
22                   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996) (ALJ must give clear
                     and convincing reasons for rejecting the uncontroverted opinion of a
23                   treating or examining physicians and specific and legitimate reasons for
                     rejecting the controverted opinion of a treating or examining physician).
24                            In this case, Plaintiff was assigned a GAF score of 55 in April
                     2015, which indicated moderate limitations7 (Tr. 345). This corroborates,
25                   at least in part, the opinion of Dr. Izzi, who examined Plaintiff in August
                     2015 and opined he had moderate social limitations (Tr. 362). However,
26                   by December 2015, Plaintiff’s depression had increased and he was
                     experiencing discouragement, resignation and he did not go anywhere
27                   anymore (Tr. 389). In February 2016, Plaintiff’s therapist assigned a GAF
                     score of 45, indicating a serious impairment8, and referred Plaintiff for
28                   medication management based on his severe Major Depressive Disorder
                                                          13
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 14 of 25


 1                   with psychotic features, depression, anhedonia, auditory hallucinations,
                     insomnia, feelings of worthlessness and thoughts about death (Tr. 416).
 2                   Thus, the GAF score of 45 addressed by the ALJ showed a worsening of
                     Plaintiff’s impairment between April 2015 and January 2016.
 3                           When rejecting the January 2016 opinion of Plaintiff’s therapist
                     (GAF score of 45), the ALJ indicated she was giving more weight “to the
 4                   objective details and chronology of the record, which more accurately
                     describes the claimant’s impairments and limitations” (Tr. 21). However,
 5                   the ALJ did not describe these “objective details and chronology of the
                     record” (Tr. 21). In any event, this finding is contradicted by a fair reading
 6                   of the record. Subsequent clinical findings indicate Plaintiff continued to
                     be seriously impaired after his therapist offered his opinion in January
 7                   2016. For example, in May 2016, Plaintiff’s therapist observed he was
                     easily distracted and his thoughts frequently became tangential (Tr. 409);
 8                   in June 2016, Plaintiff’s thoughts and speech were more rapid and
                     dysregulated and he had difficulties distinguishing the difference between
 9                   his emotions and his thoughts (Tr. 406); and in July 2017, Plaintiff was
                     depressed, discouraged and mildly unkempt and had not planted a garden
10                   that year (Tr. 417). These “objective details,” not addressed by the ALJ,
                     accurately reflected Plaintiff’s serious impairments and limitations and
11                   show his mental functioning actually worsened after Dr. Izzi expressed his
                     opinion.
12                           Thus, the ALJ’s failure to give specific and legitimate reasons
                     rejecting the opinion of Plaintiff’s therapist that Plaintiff was seriously
13                   impaired is another error that warrants remand.

14                   ECF No. 17, pgs. 15-16.

15                   Regarding the one-time GAF score of 45 assessed by a treating source, the ALJ

16    gave this evidence minimal weight. See CAR 21, noting, the ALJ noted that GAF scores are

17    necessarily subjective and represent only a snapshot of someone’s condition at that moment in

18    time. See id. The ALJ also observed that GAF scores are no longer relevant under the current

19    DSM-V for these reasons. As Defendant notes, the Ninth Circuit has affirmed findings of non-

20    disability in cases where claimants have had GAF scores in the 40s. See Bayliss v. Barnhart, 427

21    F.3d 1211, 1217 n.3 (9th Cir. 2005); Morgan v. Comm’r of SSA, 169 F.3d 595, 598 n.1 (9th Cir.

22    1999).

23                   The Court finds no error in the ALJ’s analysis of a one-time GAF score of 45

24    assessed by Plaintiff’s treating source.

25    ///

26    ///

27    ///

28    ///
                                                        14
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 15 of 25


 1           B.      Credibility

 2                   Plaintiff argues the ALJ’s credibility analysis is flawed because it “appears to be

 3    based largely on the ALJ’s flawed interpretation of the medial evidence (addressed above).” ECF

 4    No. 17, pg. 17. Plaintiff also contends the ALJ erred in citing his daily activities. See id.

 5                   The Commissioner determines whether a disability applicant is credible, and the

 6    court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 7    provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 8    credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

 9    F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

10    821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

11    and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

12    evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

13    credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

14    1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

15    and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

16                   If there is objective medical evidence of an underlying impairment, the

17    Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

18    because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

19    341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

20                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
21                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
22                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
23                   be a reasonable inference, not a medically proven phenomenon.
24                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
25

26    ///
27    ///

28    ///
                                                        15
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 16 of 25


 1                    The Commissioner may, however, consider the nature of the symptoms alleged,

 2    including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

 3    947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

 4    claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

 5    testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

 6    prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

 7    physician and third-party testimony about the nature, severity, and effect of symptoms. See

 8    Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 9    claimant cooperated during physical examinations or provided conflicting statements concerning

10    drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

11    claimant testifies as to symptoms greater than would normally be produced by a given

12    impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

13    Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

14                    Regarding reliance on a claimant’s daily activities to find testimony of disabling

15    pain not credible, the Social Security Act does not require that disability claimants be utterly

16    incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

17    repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

18    does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

19    Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

20    Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a
21    claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

22    restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

23    claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

24    ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

25    activities are not easily transferable to what may be the more grueling environment of the

26    workplace, where it might be impossible to periodically rest or take medication”). Daily
27    activities must be such that they show that the claimant is “. . .able to spend a substantial part of

28    his day engaged in pursuits involving the performance of physical functions that are transferable
                                                            16
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 17 of 25


 1    to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

 2    before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

 3    Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

 4                   At Step 4, the ALJ evaluated the credibility of Plaintiff’s statements and

 5    testimony. See CAR 19-20. The ALJ stated:

 6                   . . .In his disability report, the claimant alleged an inability to work due to
                     mental issues, vision problems, and headaches (Exhibit 5E). In November
 7                   2015, the claimant reported a decrease in his vision, an increase in his
                     psychological symptoms, and an increase in his psychiatric medication
 8                   (Exhibit 10E). Specifically, he states that his blurry vision causes him to
                     see shadows or people that are not there, and his medication causes side
 9                   effects such as drowsiness (Exhibits 10E, 12E). The claimant reported
                     that the worsening of his symptoms makes it harder for him to leave his
10                   home (Exhibit 12E). At the hearing, the claimant testified that he is
                     currently working eight hours a week as a sign holder but stated that even
11                   this is becoming too difficult for him to manage (Testimony).
12                   After careful consideration of the evidence, the undersigned finds that the
                     claimant’s medially determinable impairments could reasonably be
13                   expected to cause the alleged symptoms, however, the claimant’s
                     statements concerning the intensity, persistence, and limiting effects of
14                   these symptoms are not entirely consistent with the medical evidence and
                     other evidence in the record for the reasons explained in this decision.
15
                     For example, the medical evidence confirms that the claimant has been
16                   experiencing left eye issues since the age of two when a car struck him.
                     According to the records, the claimant underwent left eye surgery to
17                   resolve a dislodged left eyeball. Since then, the claimant’s left eye has
                     been laterally deviated causing blurry vision and a blind spot on his left
18                   peripheral vision. Upon examination, the claimant’s left eye is deviated at
                     45 degrees to the left with both eyes are open (Exhibit 2F). In addition,
19                   the claimant’s visual acuity with eyeglasses was found to be 20/30 in the
                     right eye, but 20/200 in the left eye (Exhibit 9F). As such, the
20                   undersigned has taken the claimant’s blindness and exotropia of the left
                     eye into consideration when determining the above-referenced residual
21                   functional capacity.
22                   The medical evidence also confirms that the claimant experiences daily
                     tension headaches that are likely stress-related (Exhibit 2F). However, the
23                   treatment records indicate that the claimant’s headaches are intermittent
                     and usually only last about 15 minutes before going away on their own
24                   (Exhibits 5F, 10F). Furthermore, the claimant informed his treating
                     providers that he does not take pain medication and has not seen a doctor
25                   in over 25 years (Exhibits 1F, 5F, 10F). This statement is confirmed by
                     the lack of medical records in the claimant’s file pertaining to any physical
26                   health impairments and/or treatment. Therefore, the undersigned finds
                     that the claimant’s lack of more aggressive treatment, surgical
27                   intervention, or even a referral to a specialist suggests the claimant’s
                     symptoms and limitations are not as severe as alleged.
28
                                                        17
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 18 of 25


 1                                  ***

 2                   The medical evidence shows that the claimant has depression, precipitated
                     by the March 2015 death of his girlfriend (Exhibit 3F). Specifically, the
 3                   medical records describe a depressed mood, worried thoughts,
                     occasionally suicidal ideations, delusions, and auditory and visual
 4                   hallucinations (Exhibit 1F). In fact, the claimant reported having
                     conversations with people who are not there (Exhibit 5F). However, by
 5                   June 2015, the claimant informed his treating provider that his individual
                     and group therapy were helping lower the intensity of his grief (Exhibit
 6                   1F). Bereavement issues aside, the limitations associated with the
                     claimant’s depression do not warrant the level of limitation alleged owing
 7                   to such impairment.

 8                   Although the claimant’s activities of daily living illustrate some functional
                     deficits, they are not to the level of severity related by the claimant. For
 9                   example, despite his impairments, the claimant continues to engage in a
                     somewhat normal level of daily activity and interaction. Specifically, the
10                   claimant admitted activities of daily living including living alone, working
                     part-time, managing his own finances, gardening, conducting yard sales,
11                   playing poker, and tending to his own personal needs (Exhibits 3F, 6F, 7F,
                     10F, Testimony). Furthermore, throughout the medical records, the
12                   claimant is described as well nourished, well developed, alert, oriented,
                     awake, and in no acute distress (Exhibits 2F, 3F, 5F, 10F). This indicates
13                   to the undersigned that the claimant is more able-bodied than he alleged.

14                   CAR 19-20.

15                   In his brief, Plaintiff first contends the ALJ’s analysis is based on a faulty analysis

16    of the medical evidence. See ECF No. 17, pg. 17. Second, Plaintiff argues reversal is warranted

17    because the ALJ relied solely on a lack of objective support. See id. Third, Plaintiff contends

18    the ALJ improperly relied on Plaintiff’s daily activities. See id. at 17-19. According to Plaintiff:

19                           The ALJ’s rejection of Plaintiff’s testimony appears to be based
                     above largely on the ALJ’s flawed interpretation the medical evidence
20                   (addressed) (Tr. 20-22). Further, an ALJ’s rejecting of a claimant’s
                     subjective complaints will not survive judicial review if such rejection is
21                   based only on lack of support in his medical records. See Light v. Soc.
                     Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) (a credibility finding
22                   cannot be premised wholly on a lack of medical support for the severity of
                     his symptoms).
23                           The ALJ also rejected Plaintiff’s testimony because his “somewhat
                     normal level of daily activity and interaction” indicated he was “more
24                   able-bodied than he alleged” (Tr. 19-21). This reasoning should fail
                     judicial review because the ALJ was required to consider “the complete
25                   picture” of Plaintiff’s daily functioning, including the help and support he
                     received. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(D)(3)(a) (“We will
26                   consider the complete picture of your daily functioning, including the
                     kinds, extent, and frequency of help your receive [ ]”). The fact that a
27                   claimant “performs routine activities without help or support” does not
                     necessarily mean claimant does not have a disabling mental disorder. Id.
28
                                                        18
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 19 of 25


 1                   These activities may include taking care of personal needs, cooking,
                     shopping, paying bills, living alone and driving a car. Id. (“For example,
 2                   you may be able to take care of your personal needs, cook, shop, pay your
                     bills, live by yourself, and drive a car.”). Further, the Commissioner’s
 3                   regulations recognize that a claimant may receive various kinds of help
                     that enable him to do many things that, because of a mental disorder,
 4                   claimant may not be able to do independently and further provides:

 5                           Your daily functioning may depend on the special contexts
                             in which you function. For example, you may spend your
 6                           time among only familiar people or surroundings, in a
                             simple and steady routine or an unchanging environment,
 7                           or in a highly structured setting. However, this does not
                             necessarily show how you would function in a work setting
 8                           on a sustained basis, throughout a normal workday or
                             workweek.
 9
                             20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(D)(3)(b).
10
                             In this case, the activities cited by the ALJ were “living alone,
11                   working part time, managing his own finances, gardening, conducting
                     yard sales, playing poker, and tending to his own personal needs” (Tr. 20).
12                   However, the evidence of record, including the exhibits cited by the ALJ,
                     shows Plaintiff was almost a recluse - he lived alone in a trailer on his
13                   parent’s property, he rarely left home and, when he did, he only went to
                     the store and to mental health appointments (Tr. 43, 267, 360, 389). His
14                   mother drove him to his appointments (Tr. 267). (The exhibits cited
                     by the ALJ do not indicate Plaintiff played cards or conducted yard sales
15                   (Tr. 20)). He had lost interest in activities he previously enjoyed (Tr. 387).
                     He did not see friends or family (other than his parents), did not belong to
16                   any clubs, groups or organizations and did not attend religious services
                     (Tr. 360). He worked part-time waving a sign for two days a week, four
17                   hours a day (Tr. 39). Even this limited type of work was a “struggle” for
                     him to complete (Tr. 38-39). These extremely limited activities indicate an
18                   individual who can function only in the protected environment (“special
                     contexts”) he created for himself. 20 C.F.R. Pt. 404, Subpt. P, App. 1,
19                   12.00(D)(3)(b). Therefore, Plaintiff’s testimony is not contradicted by his
                     daily activities nor do Plaintiff’s activities show he could perform
20                   sustained work in a competitive work environment.
21                   ECF No. 17, pgs. 17-19.

22
                     1.      Interpretation of Medical Evidence
23
                     Plaintiff states that the ALJ’s credibility analysis is insufficient because it is based
24
      on a “flawed interpretation of the medical evidence (addressed above).” Id. at 17. Plaintiff cites
25
      “Tr. 20-22.” Id. This citation references the portion of the hearing decision at CAR 20-22 in
26
      which the ALJ discusses both the objective medical findings and the various medical opinions of
27
      record. In this portion of the hearing decision, the ALJ discusses the following medical evidence:
28
                                                         19
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 20 of 25


 1    (1) the objective medical evidence related to Plaintiff’s left eye; (2) the objective medical

 2    evidence related to headaches; (3) the objective evidence related to Plaintiff’s mental impairment;

 3    (4) the opinions rendered by Drs. Izzi and Fabella; (5) the GAF score assessed by Plaintiff’s

 4    treating source; and (6) the opinions of the agency consultative reviewing doctors. See CAR 20-

 5    22.

 6                   The ALJ’s discussion of Plaintiff’s headaches is not at issue. According to

 7    Plaintiff:

 8                           The ALJ rejected Plaintiff’s testimony regarding his headaches
                     largely because of Plaintiff’s failure to seek more aggressive treatment
 9                   (Tr. 20). Plaintiff will not address this finding because he has not raised
                     the issue of the ALJ’s assessment of his headaches.
10
                     ECF No. 17, pg. 17 n.9.
11

12                   As discussed above, the Court finds no error in the ALJ’s disregard of a one-time

13    GAF score of 45. As also discussed above, the Court finds no error in the ALJ’s analysis of the

14    medical opinion evidence offered by Dr. Izzi and Plaintiff does not challenge the ALJ’s analysis

15    as to Dr. Fabella. Plaintiff also does not challenge the ALJ’s evaluation of the opinions offered

16    by the various consultative reviewing doctors.

17                   Remaining, then, is Plaintiff’s contention that the ALJ’s credibility finding is

18    based on a flawed interpretation of the objective evidence related to Plaintiff’s left eye and mental

19    impairments. Plaintiff appears to incorporate his discussion of the objective evidence in the

20    context of his challenge to the ALJ’s analysis of the opinion evidence into this portion of his
21    brief.

22                           a.      Interpretation of Objective Evidence Relating to Plaintiff’s
                                     Left Eye
23

24                   In the context of the opinion evidence, Plaintiff describes the objective evidence as

25    indicating the following relating to his left eye: (1) Plaintiff’s left eye was knocked out of its

26    socket when he was hit by a car at age two; (2) he underwent eye surgery, but the left eye
27    remained laterally deviated; (3) Plaintiff’s right eye visual acuity uncorrected is 20/40; (4)

28    Plaintiff’s left eye visual acuity uncorrected is 20/200; (5) Plaintiff’s right eye visual acuity
                                                         20
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 21 of 25


 1    corrected is 20/30; (6) Plaintiff’s left eye visual acuity cannot be corrected; (7) Plaintiff’s left eye

 2    visual field is constricted to 30 to 40 degrees; and (8) Plaintiff has left eye exotropia. See id. at

 3    12.

 4                    Plaintiff appears to contend the ALJ’s “interpretation” of this evidence is flawed

 5    because the ALJ substituted his own lay medical conclusions for those of medical professionals.

 6    See ECF No. 17, pg. 13 (Plaintiff’s discussion of evidence relating to visual impairment). The

 7    Court does not agree. First, in discussing Plaintiff’s left eye limitation, the ALJ accurately recited

 8    the objective evidence outlined by Plaintiff. See CAR 19 (summary of objective findings).

 9    Second, as discussed above in this opinion, the Court concludes that the ALJ’s analysis of

10    Plaintiff’s left eye impairment and resulting work-related limitations is sound. Specifically,

11    Plaintiff has failed to provide objective evidence of greater functional limitations than those

12    opined by Drs. Hasnain and Fabella. Third, the Court does not find that the ALJ substituted her

13    lay opinion for an opinion of a medical professional. To the contrary, the ALJ accepted the

14    interpretations of the evidence as expressed by Drs. Hasnain and Fabella.

15                            b.      Interpretation of Objective Evidence Relating to Plaintiff’s
                                      Mental Impairment
16

17                    As to the objective evidence relating to Plaintiff’s mental impairment, Plaintiff

18    does not challenge the ALJ’s interpretation of such evidence. Rather, Plaintiff contends the ALJ

19    failed to account for a specific limitation opined by Dr. Izzi and that the ALJ failed to account for

20    a GAF score of 45 assessed by a treating source. See ECF No. 17, pgs. 14-16. For the reasons
21    discussed above, the Court finds no errors in either regard. Plaintiff has not otherwise explained

22    how the ALJ’s interpretation of the evidence is flawed.

23                    2.      Lack of Objective Evidence

24                    In challenging the ALJ’s adverse credibility finding, Plaintiff argues in a single

25    sentence: “[A]n ALJ’s rejecting of a claimant’s subjective complaints will not survive judicial

26    review if such rejection is based only on lack of support in his medical records.” ECF No. 17, pg.
27    17 (emphasis added). Plaintiff does not specifically contend that the ALJ in this case did so, nor

28    can he. It is clear from the hearing decision that the ALJ’s credibility finding is based on
                                                          21
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 22 of 25


 1    inconsistency with the objective evidence as well as inconsistency with Plaintiff’s daily activities

 2    (discussed below). See CAR 19-20. Because the ALJ did not rely solely on inconsistency with

 3    the objective evidence, the Court rejects this argument.

 4                   3.      Reliance on Daily Activities

 5                   Plaintiff’s primary contention is that the ALJ improperly relied on daily activities

 6    to find his statements and testimony not credible. See ECF No. 17, pg. 17-19. The Court does

 7    not agree. Here, the ALJ noted Plaintiff lives alone, works part-time, manages his own finances,

 8    gardens, does yard work, plays poker, and tends to his own personal needs. See CAR 19-20.

 9    According to Plaintiff, the ALJ erred because the evidence shows that Plaintiff was a recluse who

10    rarely left home and he only worked part-time, which he found to be a struggle. Plaintiff does not

11    address his ability to manage finances, cook, garden, do yard work, and tend to personal needs on

12    his own. Further undermining Plaintiff’s credibility is evidence that Plaintiff was able to engage

13    in substantial gainful activity for many years as an adult despite claiming to be disabled as a result

14    of his left eye impairment caused by a childhood injury.

15                   On the whole, the Court agrees with the ALJ that Plaintiff’s daily activities show

16    more functional capacity than alleged by Plaintiff and, as such, constitute substantial evidence

17    supporting an adverse credibility finding.

18

19           C.      Lay Witness Evidence

20                   Plaintiff argues the ALJ failed to adequately consider lay witness evidence offered
21    by his mother, Judith Wofford. See ECF No. 17, pg. 19.

22                   In determining whether a claimant is disabled, an ALJ generally must consider lay

23    witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

24    919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

25    testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

26    evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100
27    F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

28    lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.
                                                        22
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 23 of 25


 1    When rejecting third party statements which are similar in nature to the statements of plaintiff, the

 2    ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

 3    Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

 4    rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

 5    same reasons given for rejection of the claimant’s complaints).

 6                   Concerning lay witness evidence offered in this case, the ALJ stated:

 7                   Under the mandate of Social Security Ruling 06-03p, the undersigned has
                     considered the third-party function reports completed by the claimant’s
 8                   mother, Judith Wofford, in May 2015. In her reports, Ms. Wofford
                     indicated that the claimant is very anxious, angry, depressed, and
 9                   paranoid. She observed that the claimant experiences hallucinations,
                     vision issues, and “grave” social disassociation. However, Ms. Wofford
10                   further reported that despite these impairments, the claimant retains the
                     ability to tend to his own personal needs, perform household chores, ride a
11                   bike, use public transportation, shop for groceries, and attend his doctor
                     appointments (Exhibits 6E, 8E). As such, the undersigned has considered
12                   Ms. Wofford’s statements, but finds that they do not warrant a
                     modification to the above-determined residual functional capacity in any
13                   way.
14                   CAR 22.
15                   According to Plaintiff:

16                           The ALJ found that the statement of Plaintiff’s mother, Judith
                     Wofford, did not warrant a modification of the RFC finding “in any way”
17                   (Tr. 22). This is error.
18                           Mrs. Wofford’s statement describes an individual who is reclusive
                     and isolated. Plaintiff spent no time with other people, did not socialize
19                   and was estranged from his family (other than his parents) (Tr. 267-68).
                     He left home only to go to doctors appointments and to the store (Tr. 267).
20                   He handled stress very poorly and became agitated (Tr. 269). His activities
                     consisted of taking a shower twice a day, assisting with yard work, doing
21                   his laundry, cleaning his trailer and microwaving meals, but he needed
                     reminding to do his chores (Tr. 264-65). He was unable to concentrate on
22                   tasks, follow simple orders or balance a bank account (Tr. 266-67). He
                     could pay attention for 10 minutes, followed written instructions poorly
23                   and required a lengthy explanation to follow spoken instructions (Tr. 268).
                     He handled changes in routine poorly (Tr. 269).
24
                                    ***
25
                             Although the ALJ did not explicitly reject Mrs. Wofford’s
26                   statement, the ALJ’s description of her statement is inaccurate and
                     incomplete (Tr. 22). See Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir.
27                   2009) (ALJ credited wife’s testimony as to claimant’s daily activities, but
                     failed to accept or properly reject wife’s testimony that claimant’s
28
                                                        23
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 24 of 25


 1                   activities were limited). Further, the ALJ gave no reasons for rejecting
                     Mrs. Wofford’s observations of Plaintiff’s impaired abilities to
 2                   concentrate, remember and deal with stress (Tr. 22). Mrs. Wofford’s
                     statement cannot be so easily disposed of. See Dodrill, 12 F.3d at 918-19
 3                   (the testimony of witnesses who clearly saw claimant on a frequent basis
                     cannot be easily disposed of).
 4                            Mrs. Wofford’s statement indicates Plaintiff could function only
                     when he isolated himself at home and even then he had problems with
 5                   concentrating and remembering simple tasks, such as chores and
                     appointments. The ALJ should not have given such short shrift to this
 6                   significant, probative evidence. The ALJ’s failure to adequately assess
                     Mrs. Wofford’s statement is legal error and is yet another reason for
 7                   remanding this case. Tobeler, 749 F.3d at 832-33.

 8                   ECF No. 17, pgs. 19-20.

 9                   Plaintiff challenges the ALJ’s assessment, concluding that the ALJ failed to

10    “explicitly reject” Plaintiff’s mother’s statements. The Court disagrees. The ALJ found that Ms.

11    Wofford’s statements did not warrant an alteration of the residual functional capacity finding.

12    This, by any fair reading of the ALJ’s decision, constitutes a rejection of Ms. Wofford’s

13    testimony. Additionally, the Court finds that, in rejecting Ms. Wofford’s statements, the ALJ

14    gave reasons germane to the witness. Specifically, the ALJ cited the same reasons as cited for

15    rejecting Plaintiff’s own statements and testimony as not credible – largely functional daily

16    activities. The Court finds no error in the ALJ’s analysis of lay witness evidence. See Valentine,

17    574 F.3d at 694.

18

19                                           IV. CONCLUSION

20                   Based on the foregoing, the undersigned recommends that:

21                   1.     Plaintiff’s motion for summary judgment, ECF No. 17, be denied;

22                   2.     Defendant’s cross-motion for summary judgment, ECF No. 18, be granted;

23    and

24    ///

25    ///

26    ///

27    ///

28    ///
                                                       24
     Case 2:19-cv-00792-WBS-DMC Document 20 Filed 02/26/21 Page 25 of 25


 1                   3.     The Commissioner’s final decision be affirmed.

 2                   These findings and recommendations are submitted to the United States District
 3    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
 4    after being served with these findings and recommendations, any party may file written
 5    objections with the court. Responses to objections shall be filed within 14 days after service of
 6    objections. Failure to file objections within the specified time may waive the right to appeal. See
 7    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8

 9    Dated: February 26, 2021
                                                          ____________________________________
10
                                                          DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         25
